11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                     JUDGMENT


Texas Department of Public Safety,        * From the 90th District
                                            Court of Stephens County,
                                            Trial Court No. CV30682.

Vs. No. 11-12-00285-CV                     * June 20, 2013

James Aaron Redding,                      * Memorandum Opinion by Wright, C.J.
                                            (Panel consists of: Wright, C.J.,
                                            McCall, J., and Willson, J.)


     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is reversed and the cause is remanded. The costs
incurred by reason of this appeal are taxed against James Aaron Redding.